        Case 3:15-md-02672-CRB Document 6283 Filed 05/10/19 Page 1 of 2



JAMES B. FEINMAN (VA. Bar No. 28125)
James B. Feinman, Attorney At Law
1003 Church Street
P.O. Box 697
Lynchburg, VA 24505
Phone #: (434) 846-7603
Fax: (434) 846-0158
Email: jb@jfeinman.com


                        UNITED STATES DISTRICT COURT
                       NORTHERN DISTRICT OF CALIFORNIA
IN RE: VOLKSWAGEN “CLEAN                  Case No. 3:15-md-02672-CRB
DIESEL” MARKETING, SALES
PRACTICES, AND PRODUCTS                   NOTICE OF APPEAL
LIABILITY LITIGATION


THIS DOCUMENT RELATES TO:

DOCKET NUMBER 5824.



        James B. Feinman hereby appeals to the United States Court of Appeal for the

Ninth Circuit from the Order Granting Volkswagen’s Motion to Enforce the 2.0-Liter

Settlement Approval Order against James B. Feinman (Doc. 6264) entered on May 6,

2019.


                                               James B. Feinman

                                        By Counsel: /s/ James B. Feinman
                                        JAMES B. FEINMAN (VA. Bar No. 28125)
                                        James B. Feinman, Attorney At Law
                                        1003 Church Street
                                        P.O. Box 697
                                        Lynchburg, VA 24505
                                        Phone #: (434) 846-7603
                                        Fax: (434) 846-0158
                                        Email: jb@jfeinman.com




{2821 / 018}
        Case 3:15-md-02672-CRB Document 6283 Filed 05/10/19 Page 2 of 2



                              CERTIFICATE OF SERVICE

       I hereby certify that on May 10, 2019, I electronically filed and served the
foregoing with the Clerk of the Court of the United States District Court for the Northern
District of California by using the USDC CM/ECF system.




                                          /s/ James B. Feinman




{2821 / 018}
